Citation Nr: 0006704	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, dated in May and June 1998, which denied the 
benefit sought on appeal.  The veteran, who had military 
service from October 1952 to February 1953, and from 
September 1954 to June 1956, appealed that denial to the BVA, 
and the case was referred to the Board for appellate review.  


REMAND

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a) 
(West 1991).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance (38 U.S.C.A. § 1521(d)), or has a disability 
rated as permanent and total and (1) has an additional 
disability or disabilities ratable at 60 percent or (2) is 
permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d) (1999).  

Initially, the Board notes that a claim for pension is well-
grounded if three criteria are met: (1) the veteran had 
active military service of 90 days or more with at least 1 
day being during a period of war (or discharge or release 
from service during a period of war for a service-connected 
disability); (2) there is evidence of income which does not 
exceed the statutory limit; and (3) there is evidence of 
permanent and total disability productive of unemployability.  
38 C.F.R. §§ 3.3, 3.314 (1999); see Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); see also 38 U.S.C.A. § 1521(a), (j).  
Here, entitlement to a nonservice-connected pension has 
already been established.  This claim is for additional 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  In 
essence, the veteran alleges that his disabilities are worse 
than currently rated and believes that the medical evidence 
supports his contentions.  This is sufficient for a well-
grounded claim.  See e.g. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation had been considered by VA, he 
established a well-grounded claim).  Therefore, VA has a duty 
to assist a claimant in the development of facts pertinent to 
his or her claim. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (1999).  However, after careful review of 
the record, the Board finds that this case is not ready for 
appellate review.

The veteran has contended that he is entitled to special 
monthly pension primarily because his judgment is so reduced 
by his nonservice-connected depression with psychosis that he 
does not have the ability to perform daily functions and is 
unable to protect himself from daily hazards.  Although there 
are some VA outpatient treatment records relevant to his 
claim, he has not been afforded a recent examination by the 
VA to determine specifically whether his mental capacity is 
so affected as to require regular aid and attendance.  See  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) 
(1999); Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (where 
record does not adequately reveal current state of claimant's 
service-connected disability on initial rating, fulfillment 
of 38 U.S.C.A. § 5107(a) duty to assist requires a thorough 
and contemporaneous medical examination)).  The June 1998 
examination of record is inadequate in this regard because 
the findings are limited and they do not address the 
veteran's mental state.  

In addition, it appears from the veteran's recent outpatient 
psychiatric records that there are additional VA treatment 
records which have not been associated with the claims file.  
An August 1998 psychiatric clinic note refers to a July 1998 
psychiatric hospitalization for increased depression with 
psychosis.  Reference is also made to a February 1998 
hospitalization for depression.  According to the records, 
this treatment focused primarily on an increase in depression 
and suicidal thoughts. 

The VA is deemed to have constructive knowledge of VA 
facility records and, in this case, has actual knowledge of 
the existence of these records.  As such, they are considered 
to be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should attempt to obtain and 
associate with the claims file VA 
medical records, including records from 
the Augusta and the Dorn facilities 
referred to in the aforementioned 
medical records.  In particular, the RO 
should request inpatient treatment 
records of hospitalization in February 
1998 and July 1998 as identified in the 
treatment notes.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine his need for the aid and 
attendance of another person or his 
housebound status based on his 
nonservice-connected psychiatric 
disorder.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should also 
be requested to express an opinion 
concerning whether the veteran's 
psychiatric disorder renders him 
housebound as set forth in the 
applicable regulation or requires the 
aid and attendance on a regular basis 
to protect the veteran from hazards or 
dangers incident to his daily 
environment.  Specifically, the 
examiner should list all restrictions 
produced by the veteran's psychiatric 
disability, including restrictions 
affecting his abilities to dress or 
undress, to keep himself ordinarily 
clean and presentable to feed himself, 
to attend to the wants of nature, and 
to protect himself from the hazards or 
dangers incident to his daily 
environment.  If this is not feasible, 
the examiner should so state.  Any 
opinions expressed must be accompanied 
by a complete rationale.

3.  The RO should then ensure that the 
requested development has been 
completed to the extent possible and 
again consider the issue of special 
monthly pension on account of being in 
need of aid and attendance of another 
person or on account of being 
housebound.  The veteran should then be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review. 

The Board does not intimate any opinion as to the merits of 
the case at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




